Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 16, 2022

                                     No. 04-21-00308-CV

                 IN RE Steve SWARTZMAN, Andy North, and Lucy Doan,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-19151
                            Honorable Larry Noll, Judge Presiding

                                             ORDER

Sitting:      Patricia O. Alvarez, Justice
              Beth Watkins, Justice
              Lori I. Valenzuela, Justice

        On January 10, 2022, real party in interest Daniel Alarik filed a motion to dismiss this
original proceeding. After consideration, the motion is DENIED.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court